Title: To George Washington from William Rawle, 18 January 1791
From: Rawle, William
To: Washington, George



[18 January 1791]

At a special meeting of the Directors of the Library Company of Philadelphia January 18th 1791.
The Directors of the Library Company of Philadelphia desireous of shewing a respectfull mark of Attention to the President and Congress of the United States Resolve that the President and Members of the Senate and of the House of Representatives of the United States shall have the free Use of the Books in the Library in as full and ample Manner as if they were Members of the Company—By order of the directors

W: Rawle secretary.

